                                Case 2:19-cv-01746-RFB-VCF Document 54 Filed 05/08/20 Page 1 of 2



                                Matthew I. Knepper, Esq.
                        1       Nevada Bar No. 12796
                        2       Miles N. Clark, Esq.
                                Nevada Bar No. 13848
                        3       KNEPPER & CLARK LLC
                                5510 So. Fort Apache Rd, Suite 30
                        4       Las Vegas, NV 89148
                                Phone: (702) 856-7430
                        5
                                Fax: (702) 447-8048
                        6       Email: matthew.knepper@knepperclark.com
                                Email: miles.clark@knepperclark.com
                        7
                                David H. Krieger, Esq.
                        8       Nevada Bar No. 9086
                                Shawn W. Miller, Esq.
                        9
                                Nevada Bar No. 7825
                      10        KRIEGER LAW GROUP, LLC
                                2850 W. Horizon Ridge Parkway, Suite 200
                      11        Henderson, NV 89052
                                Phone: (702) 848-3855, Ext. 101
                      12        Email: dkrieger@kriegerlawgroup.com
                                Email: smiller@kriegerlawgroup.com
                      13

                      14        Attorneys for Plaintiff

                      15                                         UNITED STATES DISTRICT COURT

                      16                                             DISTRICT OF NEVADA

                      17        MIRA PEEBLES,                                     Case No. 2:19-cv-01746-RFB-VCF
                      18                            Plaintiff,                    STIPULATION OF DISMISSAL OF
                                                                                  SELECT PORTFOLIO SERVICING, INC.,
                      19                v.                                        WITH PREJUDICE
                      20        SELECT PORTFOLIO SERVICING, INC.;                 Complaint filed: October 8, 2019
                                EQUIFAX INFORMATION SERVICES
                      21        LLC; and TRANS UNION LLC,
                      22                            Defendants.
                      23
                                        PLEASE TAKE NOTICE that pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii),
                      24

                      25        the parties have stipulated to the dismissal of Defendant Select Portfolio Servicing, Inc., from the

                      26        above captioned action, with prejudice.
                      27        //
                      28
   KNEPPER & CLARK LLC
     ATTORNEYS AT LAW
5510 S Fort Apache Rd, Ste 30
    Las Vegas, NV 89148
       (702) 856-7430
                                Case 2:19-cv-01746-RFB-VCF Document 54 Filed 05/08/20 Page 2 of 2



                                Each party will bear its own fees and costs.
                         1

                         2           IT IS SO STIPULATED.
                                     Dated May 7, 2020.
                         3      KNEPPER & CLARK LLC                               WRIGHT FINLAY & ZAK, LLP

                         4      /s/ Matthew I. Knepper                            /s/ Ramir M. Hernandez
                         5      Matthew I. Knepper, Esq., SBN 12796               R. Samuel Ehlers, Esq., SBN 9313
                                Miles N. Clark, Esq., SBN 13848                   Ramir M. Hernandez, Esq., SBN 13146
                         6      5510 So. Fort Apache Rd, Suite 30                 7785 W. Sahara Ave., Suite 200
                                Las Vegas, NV 89148                               Las Vegas, NV 89117
                         7      Email: matthew.knepper@knepperclark.com           Email: rhernandez@wrightlegal.net
                                Email: miles.clark@knepperclark.com               Email: sehlers@wrightlegal.net
                         8

                         9      KRIEGER LAW GROUP, LLC                            Counsel for Defendant
                                David H. Krieger, Esq., SBN 9086                  Select Portfolio Servicing, Inc.
                      10        2850 W. Horizon Ridge Parkway, Suite 200
                                Henderson, NV 89052
                      11        Email: dkrieger@kriegerlawgroup.com
                      12        Counsel for Plaintiff
                                                                                  CLARK HILL PLLC
                      13
                                QUILLING SELANDER LOWNDS WINSLETT &
                      14        MOSER, P.C.                                       /s/ Jeremy J. Thompson
                                                                                  Jeremy J. Thompson, Esq., SBN 12503
                      15        /s/ Jennifer R. Bergh                             3800 Howard Hughes Parkway, Suite 500
                                Jennifer R. Bergh, Esq., SBN 14480                Las Vegas, NV 89169
                      16
                                6900 N. Dallas Parkway, Suite 800                 Email: jthompson@clarkhill.com
                      17        Plano, TX 75204
                                Email: jbergh@qslwm.com                           Counsel for Defendant
                      18                                                          Equifax Information Services LLC
                                ALVERSON TAYLOR & SANDERS
                      19        Trevor Waite, Esq., SBN 13779
                                6605 Grand Montecito Parkway, Suite 200
                      20        Las Vegas, NV 89149
                                Email: twaite@alversontaylor.com
                      21
                                Counsel for Defendant
                      22        Trans Union LLC
                      23
                                                ORDER GRANTING STIPULATION OF DISMISSAL OF
                      24                      SELECT PORTFOLIO SERVICING, INC. WITH PREJUDICE

                      25        IT IS SO ORDERED.
                                                                      _________________________________________
                                                                       ________________________________
                      26                                              UNITED STATES DISTRICT COURT JUDGE
                                                                       RICHARD F. BOULWARE, II
                      27                                               UNITED STATES DISTRICT JUDGE
                                                                      DATED this ____ day of _______________ 2020
                      28                                               DATED this 8th day of May, 2020.
                                                                               2 of 2
   KNEPPER & CLARK LLC
     ATTORNEYS AT LAW
5510 S Fort Apache Rd, Ste 30
    Las Vegas, NV 89148
       (702) 856-7430
